     Case 2:20-cv-04985-VEB Document 26 Filed 08/16/21 Page 1 of 2 Page ID #:1345




1                                                              JS-6

2

3

4

5

6
                          UNITED STATES DISTRICT COURT
7
                        CENTRAL DISTRICT OF CALIFORNIA
8

9    JENNIFER LYNN S.,                             Case No. 2:20-CV-04985 (VEB)

10                          Plaintiff,             JUDGMENT

11   vs.

12   KILOLO KIJAKAZI, Acting
     Commissioner of Social Security,
13
                            Defendant.
14

15         For the reasons set forth in the accompanying Decision and Order, it is hereby

16   DECREED THAT (1) Plaintiff’s request for an order remanding this case for further

17   proceedings is GRANTED and the Commissioner’s decision is REVERSED; (2) the

18   Commissioner’s request for an order affirming the Commissioner’s final decision and

19   dismissing the action is DENIED; (3) judgment is entered in Plaintiff’s favor and this

20                                             1

                JUDGMENT – JENNIFER LYNN S. v KIJAKAZI 2:20-CV-04985-VEB
     Case 2:20-cv-04985-VEB Document 26 Filed 08/16/21 Page 2 of 2 Page ID #:1346




1    case is REMANDED for calculation of benefits; and (4) this case is CLOSED without

2    prejudice to a timely application for attorneys’ fees and costs.

3          DATED this 16th day of August 2021,

4                                  /s/Victor E. Bianchini
                                   VICTOR E. BIANCHINI
5                              UNITED STATES MAGISTRATE JUDGE

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20                                              2

                JUDGMENT – JENNIFER LYNN S. v KIJAKAZI 2:20-CV-04985-VEB
